DOUBLE-SIDED REVERSIBLE ADHESIVE STRUCTURE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I, claims 1-7 and 10-20, in the reply filed on August 17, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2022.

Claim Rejections—35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12, 14, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuma (US 2015/0141895).
Regarding claim 1, Tuma teaches an object (medicinal product 10) comprising: a body (carrier 13) having at least on two surfaces, in each case a face 12, 12’ capable of dry adhesion (i.e., adhesion via van der Waals forces from stem parts 18), wherein the two faces 12, 12’ differ in at least one adhesion parameter (e.g., different surface areas covered by the stem parts 18 and thus different total adhesive force) (Abstract; Fig. 1a, 2, 6a-b; [0032, 0034, 0045-0046]).
Regarding claim 2, at least one of the faces 12, 12’ has a structure comprising a plurality of perpendicular projections (stem parts 18) (Fig. 2, 6b; [0034, 0045-0046]).
Regarding claim 3, both faces 12, 12’ have a structure comprising a plurality of perpendicular projections 18 (Fig. 2, 6b; [0034, 0045-0046]).
Regarding claim 4, the adhesive force of the two faces 12, 12’ is different (e.g., due to different surface areas covered by the stem parts 18) (Fig. 6b; [0045-0046]).
Regarding claim 5, the two faces 12, 12’ differ in structure (e.g., in having different surface areas covered by the stem parts 18) (Fig. 6b; [0045-0046]).
Regarding claim 6, at least one face 12 has a structure whose adhesive force is reducible by Euler buckling or shear loading [0022].
Regarding claim 7, the adhesive force resulting after the Euler buckling or shear loading is less than the adhesive force of the other face 12’ (e.g., due to the different surface areas covered by the stem parts 18 and thus different total adhesive force) (Fig. 6b; [0022, 0046]).
Regarding claim 10, each surface is on an opposing side of the body 10 and has a plurality of perpendicular projections 18 (Fig. 6b).
Regarding claim 11, the opposing sides of the body 10 are opposing lateral sides that are parallel to one another (Fig. 6b).
Regarding claim 12, Tuma teaches that the perpendicular projections 18 may have a height of approximately 100 µm and a diameter ranging from approximately 50 µm to approximately 30 µm, i.e., may have an aspect ratio of height to diameter of 2 to 3.3, and further that these size relationships can be changed according to the needs of the application [0034-0036].
Regarding claim 14, Tuma teaches that the perpendicular projections 18 may vary in diameter with height (e.g., ranging from approximately 50 µm to approximately 30 µm), such that the plurality of projections 18 on one side (at a given height) have a different diameter than the plurality of projections on the opposing side (at a different height) [0035].
Regarding claim 17, a number of plurality of projections 18 on one side is different than a number of plurality of projections 18 on the opposing side (Fig. 6b).
Regarding claim 19, each projection 18 has a widened end face (of head part 24) (Fig. 2, 6b; [0034]).
Regarding claim 20, the body 13 may be a plate made of plastic (Fig. 1b, 2, 6a-b; [0022, 0042]).

Claim Rejections—35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuma as applied to claims 1-7, 10-12, 14, 17, and 19-20 above, and further in view of Sitti et al. (US 2012/0319320).
Regarding claim 13, Tuma teaches that the object 10 comprises a flat body 13 (Fig. 6a-b; [0045-0046]) and that the dimensions of the object 10 can be selected according to the desired properties [0034].  Further, it is known in the art that thicknesses on the order of 1 mm are effective for similar adhesive sheets, as evidenced by Sitti et al. (Abstract; [0087]), such that it would have been within the level of ordinary skill in the art to determine that a thickness of 0.1mm to 6mm provides favorable mechanical characteristics for the flat body 13 of Tuma.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuma as applied to claims 1-7, 10-12, 14, 17, and 19-20 above, and further in view of Venkatasanthanam et al. (US 6,541,098).
Regarding claim 15, Tuma does not specifically teach that the plurality of projections 18 on one side have a different length than the plurality of projections 18 on the opposing side.  However, it is known in the art to configure adhesive sheets with projections of different lengths on opposing sides of the sheet, in order to tailor the adhesive and mechanical properties of the sheet, as evidenced by Venkatasanthanam et al. (Abstract; Fig. 5A; col. 30, LL. 27-35).  Thus, it would have been obvious to one of ordinary skill in the art to configure the plurality of projections 18 on one side of the flat body 13 of Tuma to have a different length than the plurality of projections 18 on the opposing side, in order to better control the asymmetric adhesion desired by Tuma. Furthermore, if not to scale such figure 5A suggests and renders obvious the use of projections of different lengths to one of ordinary skill

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuma as applied to claims 1-7, 10-12, 14, 17, and 19-20 above, and further in view of Del Campo Bècares et al. (US 2010/0080951).
Regarding claim 18, Tuma does not specifically teach that the plurality of projections 18 may comprise a thermoplastic elastomer.  However, it is known in the art that thermoplastic elastomers provide effective molding and mechanical characteristics for the projections of similar dry adhesive bodies, as evidenced by Del Campo Bècares et al. (Abstract; [0054-0055]), such that it would have been obvious to one of ordinary skill in the art to select a thermoplastic elastomer for the plurality of projections 18 of Tuma.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xie et al. (US 2008/0292848), Wang et al. (“Gecko-inspired bidirectional double-sided adhesives”), and Fenn (“Making it stick”)—see the Notice of References Cited for more complete citations—are found relevant to the claimed invention.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745